The offense is passing a forged instrument; the punishment, confinement in the penitentiary for three years.
The appellant waived a jury and entered a plea of guilty before the court. The State introduced evidence showing that appellant passed a forged check in the sum of fifty dollars to W. J. Johnson. There was sufficient proof before the court showing that at the time appellant passed the check he knew it had been forged. Appellant did not testify.
No bills of exception are brought forward.
The evidence is sufficient to support the conviction.
The judgment is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 359